DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.

Response to Amendment
The amendment filed on 09/23/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 5,638,992 and Kwasny US 2006/0201969 A1, herein after referred to as Lim and Kwasny respectively.
Regarding claim 1 Lim discloses a cylindrical shaped container for an aerosol system (Figs. 1-2), comprising: 
a body (11 outer container, Figs. 1-2) having a main chamber for housing a first component substance; 
a dome-shaped disk (13 top end wall, Figs. 1-2) arranged at one end of the body; 
a mounting cup (15 bottom wall, Fig. 2) arranged at another end of the body to accommodate a first valve assembly (18 fill valve, Fig. 2); 
an inner compartment (16 inner container, Fig. 2) joined hermetically to the first valve assembly (18); 
wherein the inner compartment (16) is positioned within the body (11) for housing a second component substances, wherein the second component substances injected via the first valve assembly (Col.4, lines 1-16) has a valve housing, 
wherein the valve housing houses a bottom inner sleeve (21 plug, Fig. 2) on one end of the valve housing, 
in which during the second component substance injection into the inner compartment (16), the second component substance travels through a channel (center opening of 21, Fig. 2) of the bottom inner sleeve (21) 
such that a passage is provided within the inner compartment to facilitate filling of the second component substances through the channel (center of 21) of the bottom inner sleeve (21) into the inner compartment without going through the main chamber (Col. 4, lines 54-57, the inner compartment is filled through 18, so there is a passage to allow for filling and does not go through the main chamber as the fill valve is sealed away from it).
Lim is silent to a protrusion lever on the other end, wherein the protrusion lever is connected via a sealing seat and a spring, and the second component substance pushes the sealing seat against the spring and away from the bottom inner sleeve and a passage is provided between the sealing seat and the bottom inner sleeve.
Kwasny teaches an aerosol system (Fig. 1) with an body (2, Fig.1) having a main chamber, an inner compartment (7 inner casing, Fig. 1) with a first valve assembly (Fig. 2-7) wherein a valve housing (11 spring cage, Fig. 4) houses a bottom inner sleeve (27 bulge, Fig. 4) on one end of the valve housing and a protrusion lever (9 push rod, Fig. 1) on the other end, wherein the protrusion level (9) is connected via a sealing seat (12 trigger, Figs. 2-3 and 5-7) and a spring (13 helical spring, Figs. 2 and 7) in which during the second component substance injection into the inner compartment (7) the second component substance travels through a channel (center of 27 above 30 in Fig. 4) of the bottom inner sleeve (27) and pushes the sealing seat (12) against the spring (13) and away from the bottom inner sleeve such that a passage (passes through the channel) is provided between the sealing seat (12) and the bottom inner sleeve (27, the passage is provided through the channel between the bottom inner sleeve and the sealing seat, through the spring cage) within the inner compartment and an activator push knob (horizontal portion of pin 14, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first valve assembly of Lim to include the valve assembly with the valve housing with a passage, a bottom inner sleeve, a protrusion lever that is connected via a sealing seat, a spring and push knob as taught by Kwasny as doing so is well known in the art and would yield predictable results. Additionally, the protrusion lever (9) allows the user control of when the two substances are mixed, thus preventing premature mixing and wasting of the product.
Regarding claim 2 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 1 and further discloses wherein the container (11) is a metal can (Col. 3, lines 65-67) or a storage receptacle.
Regarding claim 3 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 1 and further discloses wherein the passage (either end of 11) is located between the sealing seat (12) and the bottom inner sleeve (27), in which the passage and the channel of the bottom inner sleeve are covered by the sealing seat before or after the second component substances are injected, by using the spring (the passage is located between upper end of the sealing seat 12 and the bottom inner sleeve 27 and it is covered by the spring 13 and shown in at least Fig. 7).
Regarding claim 4 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 1 and further discloses wherein the first valve assembly is used to puncture the inner compartment to release the second component substances into the body housing the first component substances to form a mixture of two-component aerosol system (Kwasny paragraph [0017]) .
Regarding claim 5 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 1 and further discloses wherein the protrusion lever (9) is used to puncture the inner compartment to release the second component substances into the body housing the first component substances to form a mixture of two-component aerosol system (Kwasny paragraph [0017]).
Regarding claim 6 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 1 and further discloses further including an activator push knob (14) having a finger-like formation (vertical portion of 14, Fig. 6 Kwasny) which acts as a projection to push the sealing seat having the protrusion lever, such that the protrusion lever punctures the inner compartment (paragraph [0043], lines 9-12 Kwasny).
Regarding claim 7 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 6 and further discloses wherein the activator push knob (14) pushes the sealing seat (12) from one end of the valve housing, and a protrusion lever (9) to the other end to puncture the inner compartment, such that the second component substances propel into the body housing the first component substances (paragraph [0043] Kwasny).
Regarding claim 8 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 1 and further discloses wherein the inner compartment is a polytetrafluoroethylene (PTFE) tube, aluminum bag-on-valve pouch or expandable bag (88 bellow-like structure that expands Figs. 11-13).
Regarding claim 9 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 1 and further discloses wherein the body and the inner compartment house gas propellants (Col. 4, lines 54-59).
Regarding claim 10 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 1 and further discloses wherein the second component substances housed in the inner compartment is a hardener, catalyst or activator (Col. 4, lines 57-59).
Regarding claim 11 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 9 and further discloses wherein the gas propellants housed in the inner compartment are selected from the group consisting of comprising compressed air or nitrogen gas, or a combination thereof (Col. 1, line 24, Col. 4, lines 49-50 and 54-59).
Regarding claim 12 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 9 and further discloses wherein the gas propellants housed in the body are selected from the group consisting comprises of propane, butane, dimethyl ether (DME), methyl ethyl ether, nitrous oxide, carbon dioxide, or hydrofluoroalkanes (HFA), or any combinations thereof (Col. 1, line 24, Col. 4, lines 49-50 and 54-59).
Regarding claim 13 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 1 and further discloses wherein the inner compartment is assembled in such a way that the first valve assembly is used to allow filling and gassing by using gas propellants (Col. 4, lines 56-59).
Regarding claim 15 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 1 and further discloses wherein the dome-shaped disk (13) is arranged at one end of the body, further comprising a top valve assembly (14 discharge valve, Figs. 1-2) to dispense the component substances in the body.
Regarding claim 16 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 15 and further discloses wherein the top valve assembly (14) is made of an aerosol actuator (20 discharge button, Figs. 1-2) to dispense the component substances in the body, and an aerosol dispensing valve which regulates, directs or controls flow of the component substances to the aerosol actuator (Col. 4, lines13-15).
Regarding claim 17 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 1 and further discloses further comprising an overhead cap acting as a cover for the dome-shaped disk arrangement and an undercap (19 over-cap, Figs. 1-2) acting as a cover for the mounting cup arrangement (Col. 4, lines 4-8).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Kwasny as applied to claim 1 above, and further in view of Larkin US 2006/0219737 A1, herein after referred to as Larkin.
Regarding claim 14 Lim as modified discloses the cylindrical shaped container for an aerosol system of claim 1. Lim as modified is silent to the first valve assembly is made of a non-return valve.
Larking teaches an aerosol system (10 spray applicator, Fig. 7) with a valve assembly that is made from a non-return valve (41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the non-return type valve in the valve assembly of the modified Lim as doing so is well known in the art and would yield predictable results. Additionally, the use of a non-return valve would provide means for preventing back-flow so that the proper ratios of first and second substances can be maintained.

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. Applicant argues that “claimed invention is different in that during filling, the second component substance passes through the channel of bottom inner sleeve 212 (not valve housing 210) and exits through the passage 220 after the sealing seat 214 is displaced, without passing through the entire valve housing 210 (likened to the spring cage 11 of Kwasny) due to sealing by O-rings 216 on the sealing seat 214 in the valve housing 210, as described in description page 7 (lines 24-28) as filed. Furthermore, a lever O-ring (226) prevents the liquid substances of second component from entering the valve housing (210) to avoid wastage of the second component liquid substances”, while this may be disclosed in the specification there is no claim language that recites the second component substance passes only through the channel of the bottom inner sleeve. Claim 1 recites that “the valve housing houses a bottom inner sleeve” and there is “a passage between the sealing seat and the bottom inner sleeve within the inner compartment to facilitate filling…through the channel of the bottom inner sleeve and into the inner compartment”. It does not state that it only partially houses the bottom inner sleeve or claim that the substance does not travel through the entire housing body. Applicant argues this allows filling of second component substance direction into the inner compartment, this is disclosed by Lim. Applicants figures are directed to the cut-out 34 of Kwasny and this structure is not used in the rejection as the passage is through the channel. Applicant also points out that in-flow goes through entire channel, this again is a moot point as it is not claimed that the in-flow is only partially through the channel and not the entire valve housing. Applicant points to filling and re-filling, this is not claimed and is a moot point.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735